Allowable Subject Matter
Claims 6-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5, 7-12 and 14-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:

“de-bonding exposes the conductive layer at the backside of the first die” and “recessing a first side of the molding material distal from the first redistribution structure” as recited in claim 1,

“recessing the molding material from the second side of the molding material removes a third portion of the conductive material from along the backside of the die” as recited in claim 11, and

“a conductive line of the redistribution structure is exposed at a sidewall of the redistribution structure” and “a second conductive coating along sidewalls of the molding material and along a second side of the molding material opposing the first side, wherein the second conductive coating is electrically coupled to the conductive line of the redistribution structure” as recited in claim 16.

Hsu teaches removing at least a portion of carrier 500 (¶ 0044 & fig. 19: 500 thinned), but does not teach the removal comprises debonding which exposes conductive layer 530A at the backside of die 200.
Tang et al. (PG Pub. No. US 2010/0006988 A1) teaches debonding a carrier to expose a shielding layer (¶¶ 0039-0041 & figs. 6-7: 1, 2 debonded and portions of 15 removed to expose portions of shielding layer 16).  However, Tang does not teach forming the shielding layer over a dielectric structure, or attaching a backside of a die to the carrier, as required by claim 1.
Claims 7-10 depend on claim 1 and are allowable for implicitly including the allowable subject matter above.

Hsu teaches recessing molding material from a second side (¶ 0044 & fig. 19: 500 thinned from a second side opposite RDL 334), but does not teach the recessing removes a portion of conductive material 530A from along the backside of die 200, as required by claim 11.
Claims 12 and 14-15 depend on claim 11 and are allowable for implicitly including the allowable subject matter above.

Tang teaches forming molding material 17 over carrier 1 and around die 3033 (fig. 5), and removing the carrier (fig. 6).  However, Tang does not teach forming a second conductive coating along sidewalls of the molding material and along a second side of the molding material opposing the first side, wherein the second conductive coating is electrically coupled to a conductive line of a redistribution structure, as required by claim 16.
Claims 17-20 depend on claim 16 and are allowable for implicitly including the allowable subject matter above.
In light of these limitations in the claims (see Applicant’s figs. 14-16 & related text), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894